Citation Nr: 0409846	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a temporary total evaluation because of treatment 
for a service-connected condition requiring convalescence under 38 
C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1988 until October 
1994.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The Board notes that an October 2003 Board remand was issued 
requiring additional development.  However, there is no evidence 
in the claims folder of compliance with the remand instructions.  
A remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
insure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  
Accordingly, a remand is required to ensure compliance with the 
instructions from the previous remand.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  (West 2002), was enacted in 2000.  Among other things, it 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his representative, 
if any, of any information or lay or medical evidence not 
previously provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information VA will attempt to obtain on the claimant's behalf.  
Id.  

Review of the claims folder fails to reveal notice from the RO to 
the veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  The RO's November 2001 VCAA letter is 
insufficiently specific as to the VA's duties of notice and 
assistance as it does not provide the requirements of how to 
substantiate a convalescence claim under 38 C.F.R. § 4.30.

Additionally, review of the claims folder reveals that there are 
unadjudicated issues remaining on appeal.  The issue presently on 
appeal concerns entitlement to a temporary total evaluation 
because of treatment for a service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30.   A temporary total 
disability rating will be assigned when it is established by 
report at hospital discharge or outpatient release that specified 
conditions are met.  38 C.F.R. § 4.30 (2003).  A temporary total 
rating is assigned under 38 C.F.R. § 4.30 if treatment of a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; or (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-bearing 
prohibited); or (3) immobilization by cast, without surgery, of 
one major joint or more.  38 C.F.R. § 4.30(a).  

The record reveals that the veteran initially sought service 
connection in December 1994 for left heel pain.  The RO's 
September 1995 rating decision awarded service connection for 
retrocalcaneal bursitis of the left heel.  In August 2001, the 
veteran underwent surgery for removal of a left heel spur.  
Subsequent to this left heel spur surgery, the veteran submitted 
his claim for convalescence benefits in January 2002.  

In his March 2002 notice of disagreement and a September 2002 VA 
Form 9, the veteran contends respectively that the bone spurs and 
Achilles tendonitis he experienced in service were "either the 
cause or result of my retrocalcaneal bursitis" and that "without 
the bursitis there would be no spur."  Alternatively, during the 
March 2003 Board hearing, the veteran's representative raised the 
issue that while in service the veteran received treatment for the 
left heel, including spurs and for Achilles tendon and that the RO 
"only service connected one aspect of that left foot condition 
although we believe as he does that it's all intertwined with the 
disability that he is service connected for."  The Court has ruled 
that the Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); Myers v. Derwinski, 1 Vet. App. 127, 129 (1991); Schroeder 
v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA 
has obligation to explore all legal theories, including those 
unknown to the veteran, by which he can obtain benefit sought for 
the same disability).  The Board finds that a remand is necessary 
in order to secure a medical opinion as to the relationship, if 
any, between the left heel spur and the service-connected left 
heel disability of retrocalcaneal bursitis, prior to a final 
determination concerning the appealable issue regarding 38 C.F.R. 
§ 4.30 convalescence benefits.

The Board finds that the question of whether the left heel spur is 
part and parcel of the service-connected left heel disability is 
inextricably intertwined with the appealed issue concerning 
convalescence benefits.  Some claims are so intimately connected 
that, in the interests of judicial economy and avoidance of 
piecemeal litigation, they should be appealed together.  Smith v. 
Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001); see generally Parker 
v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 
466 (1992).  Under the VCAA, the VA has a duty to secure an 
examination or opinion if the evidence of record contains 
competent evidence that the claimant has a current disability; and 
indicates that the disability may be associated with service, but 
does not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).  Therefore, the Board finds 
that the issues are so intertwined that a remand is required to 
enable the RO to undertake additional development, including 
scheduling the veteran for an examination, and again to consider 
the issues prior to appellate consideration.  38 C.F.R. § 
3.159(c)(4)(C).   Finally, the Board notes that the most recent 
medical evidence of record dates back to February 2002.   The 
Board finds that the RO should inquire as to any more recent VA or 
private treatment records and under the VCAA, the VA should make 
reasonable efforts to secure these records.  38 U.S.C.A. § 
5103A(a).  

Accordingly, the case is REMANDED for the following action:

1. The RO should take the appropriate steps to comply with 
notifying the veteran of the requirements of the VCAA, to include 
notifying the veteran of any information or lay or medical 
evidence not previously provide that is necessary to substantiate 
the claim for temporary convalescence under 38 C.F.R. § 4.30 and 
of what information the veteran should provide and what 
information VA will attempt to obtain on his behalf.  It should 
allow the appropriate opportunity for response.  The notice to the 
veteran should comply with 38 U.S.C.A. § 5103, Quartuccio v. 
Principi, and any other applicable legal precedent.  The RO should 
allow the appropriate period of time for response.      

2.  The RO should request all of the veteran's available treatment 
records.

3.  The RO should schedule the veteran for an orthopedic 
examination.  All indicated tests should be accomplished.  The 
claims folder and a copy of this REMAND must be made available to 
and be reviewed by the examiner prior to the examination.  The 
examiner should opine as to the degree of probability that the 
complaints and clinical findings regarding the left heel spur that 
were noted in service are related to the left heel spur for which 
the veteran underwent surgery in August 2001.  

4.  Thereafter, the RO should then again consider the issue on 
appeal after again considering whether the left heel spur (for 
which the veteran underwent surgery in August 2001) was part and 
parcel of the service-connected left heel disability.  If the 
disposition of the claim remains unfavorable, the RO should 
furnish the veteran and his representative with a supplemental 
statement of the case and afford applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





